HARRIS, J.
We find little fault in the trial court’s handling of this most difficult dissolution. We agree with the wife, however, that the provisions relating to equitable distribution are confusing and contradictory and we reverse and remand for clarification.
On the one hand, the judgment provides that the husband is awarded all assets in the marital home. In another provision, however, the court awards both parties assets from a detailed schedule which includes assets contained within the home. Further, the judgment relieves the husband from any medical expenses to Florida Hospital, either before or after separation, and yet Schedule A, incorporated in the judgment, lists expenses to Florida Hospital as the husband’s obligation.
AFFIRMED in part, REVERSED in part and REMANDED for clarification of the equitable distribution.
ANTOON, C.J., and DAUKSCH, J., concur.